Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1-4, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18&20 of U.S. Patent No. 11381769 B2 (see Table infra).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4 of the instant application is broader in scope over claims 18&20 of U.S. Patent 11381769 B2. Claims 1-4 of the instant application is therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.

Instant application
US 11381769 B2
1. An imaging device comprising: 
a first substrate; a second substrate stacked on the first substrate; 

a first connection portion and a second connection portion between the first substrate and the second substrate; 


and a first pixel and a second pixel each including a photoelectric converter that converts incident light into a signal charge, 


and a detection circuit that detects the signal charge, wherein the first substrate includes the photoelectric converter and the detection circuit, 








and the second substrate includes a first line, and a voltage source that is coupled to the detection circuit of the first pixel, via the first line and the first connection portion, and that is coupled to the detection circuit of the second pixel, via the first line and the second connection portion.

18. An imaging device comprising: a first substrate; a second substrate stacked on the first substrate; 

a first connection portion between the first substrate and the second substrate; and a second connection portion between the first substrate and the second substrate,

 
20…. the first substrate includes a first pixel and a second pixel each including the photoelectric converter…


18. wherein: the first substrate includes a photoelectric converter that converts incident light into a signal charge, a first transistor that outputs a signal corresponding to the signal charge, a gate of the first transistor being connected to the photoelectric converter, and a second transistor, a gate and one of a source or a drain of the second transistor being connected to the photoelectric converter, 

20…. the second substrate includes a first line connected to the constant current source circuit, and a second line connected to the bias circuit , the first line is connected to the one of the source or the drain of the first transistor of the first pixel via the first connection portion, and connected to the one of the source or the drain of the first transistor of the second pixel via the third connection portion…

and the second substrate includes a constant current source circuit that is connected to one of a source or a drain of the first transistor via the first connection portion, and a signal generation circuit that is connected to the other of the source or the drain of the second transistor via the second connection portion and that generates a signal.
8. An imaging device comprising: a first substrate; a second substrate stacked on the first substrate; a first connection portion and a second connection portion between the first substrate and the second substrate; 



and a first pixel and a second pixel each including a photoelectric converter that converts incident light into a signal charge, and a detection circuit that detects the signal charge, wherein the first substrate includes the photoelectric converter and the detection circuit, 









and the second substrate includes a first line, and a current source that is coupled to the detection circuit of the first pixel, via the first line and the first connection portion, and that is coupled to the detection circuit of the second pixel, via the first line and the second connection portion.
18. An imaging device comprising: a first substrate; a second substrate stacked on the first substrate; a first connection portion between the first substrate and the second substrate; and a second connection portion between the first substrate and the second substrate, wherein: 

20…. the first substrate includes a first pixel and a second pixel each including the photoelectric converter…

18.the first substrate includes a photoelectric converter that converts incident light into a signal charge, a first transistor that outputs a signal corresponding to the signal charge, a gate of the first transistor being connected to the photoelectric converter, and a second transistor, a gate and one of a source or a drain of the second transistor being connected to the photoelectric converter, 

and the second substrate includes a constant current source circuit that is connected to one of a source or a drain of the first transistor via the first connection portion, and a signal generation circuit that is connected to the other of the source or the drain of the second transistor via the second connection portion and that generates a signal.



Regarding claims 2-4, Claims 18 and 20 of the U.S. Patent No. 11381769 B2, contains elements of claims 2-4 of the instant application, and as such claims 2-4 of the instant application are obviousness over claims 18 and 20 of the U.S. Patent No. 11381769 B2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US 2011/0068252 A1, hereinafter “Kawabata”), in view of Takemoto; Yoshiaki (US 20130092820 A1, hereinafter “Takemoto”).

Regarding claim 1, Arakawa teaches an imaging device (as illustrated by Figs. 1: photoelectric conversion device 1) comprising: 

a first connection portion and a second connection portion (as illustrated by Figs. 1, [0026]: each of a plurality of light receiving units 11 connected to a power supply line 190 to which a constant voltage source 191 is connected) 
and a first pixel and a second pixel (as illustrated by Figs. 1, [0022]: photoelectric conversion device 1 includes a light receiving section 10 having the plurality of light receiving units 11) each including 
a photoelectric converter that converts incident light into a signal charge (Figs. 1, [0026]: light receiving units 11 has one photoelectric conversion element 130), 
and a detection circuit that detects the signal charge (as illustrated by Figs. 1, [0026]: an amplifier transistor 160), 
wherein the as illustrated by Figs. 1, [0029]: photoelectric conversion device 1 includes a semiconductor substrate 100), 
and the portion, and that is coupled to the detection circuit of the second pixel, via the first line and the second connection portion (as illustrated by Figs. 1, [0026]: each amplifier transistor 160 of the plurality of light receiving units 11 are connected to the power supply line 190 to which the constant voltage source 191 is connected).
Arakawa does not teach the imaging device comprising: a first substrate; a second substrate stacked on the first substrate; the connections between the first substrate and the second substrate, and the second substrate includes a first line, and a voltage source.
However, Takemoto discloses the imaging device comprising: a first substrate (as illustrated by Figs. 9-10&13, [0132]: first substrate 10); a second substrate stacked on the first substrate (as illustrated by Figs. 9-10&13, [0159]: second substrate 11 stacked on the first substrate 10); the connections between the first substrate and the second substrate (as illustrated by Figs. 9-10&13, [0159]: the first substrate 10, the second substrate 11, and the third substrate 13 are electrically connected to each other by the connection portions 12 and the substrate through electrodes 405), and the second substrate includes a first line, and a voltage source (as illustrated by Figs. 9-10&13, [0079]&[0132]-[0134]: the second substrate 11 including a drain terminal of the amplification transistor 305 is connected to the supply voltage VDD. The supply voltage VDD is transmitted and received between the first substrate 10 and the second substrate 11 via the connection portion 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that applying Takemoto’s solid-state imaging device stacked configuration to Arakawa’s photoelectric conversion device, such that the imaging device comprising: a first substrate; a second substrate stacked on the first substrate; the connections between the first substrate and the second substrate, and the second substrate includes a first line, and a voltage source as claimed. The suggestion/ motivation for doing so would be to increase the occupation area ratio of the photoelectric conversion elements of the pixels  to the chip area (the surface area of a chip) of the solid-state imaging device  (Takemoto: [0162]).

Regarding claim 2, the Arakawa and Takemoto combination teaches the imaging device according to claim 1, in addition Arakawa discloses wherein the detection circuit includes a first transistor that outputs a signal corresponding to the signal charge (as illustrated by Figs. 1, [0026]: an amplifier transistor 160. A voltage corresponding to the voltage at the gate of the amplifier transistor 160 appears on the output line 192, and is read by a read circuit 194.), the voltage source is coupled to one of a source or a drain of the first transistor of the first pixel, via the first line and the first connection portion, and the voltage source is coupled to one of a source or a drain of the first transistor of the second pixel, via the first line and the second connection portion (as illustrated by Figs. 1, [0026]: each of the amplifier transistor 160 connected to a power supply line 190 to which a constant voltage source 191 is connected).

Regarding claim 3, the Arakawa and Takemoto combination teaches the imaging device according to claim 1, in addition Arakawa discloses further comprising: a third connection portion and a fourth connection portion, current source that is coupled to the detection circuit of the first pixel, via the second line and the third connection portion, and that is coupled to the detection circuit of the second pixel, via the second line and the fourth connection portion (as illustrated by Figs. 1, [0026]: of a main electrode (e.g., source) of the amplifier transistor 160, of each of the plurality of light receiving units 11,  is connected to an output line 192 to which a constant current source 193 is connected). Furthermore, Takemoto discloses wherein the connections are between the first substrate and the second substrate (as illustrated by Figs. 9-10&13, [0159]: the first substrate 10, the second substrate 11, and the third substrate 13 are electrically connected to each other by the connection portions 12 and the substrate through electrodes 405), wherein the second substrate includes the second line (as illustrated by Figs. 9-10&13, [0079]&[0132]-[0134]: the second substrate 11 including a drain terminal of the amplification transistor 305 is connected to the supply voltage VDD. The supply voltage VDD is transmitted and received between the first substrate 10 and the second substrate 11 via the connection portion 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that applying Takemoto’s solid-state imaging device stacked configuration to Arakawa’s photoelectric conversion device, such wherein the connections are between the first substrate and the second substrate, wherein the second substrate includes the second line as claimed. The suggestion/ motivation for doing so would be to increase the occupation area ratio of the photoelectric conversion elements of the pixels  to the chip area (the surface area of a chip) of the solid-state imaging device  (Takemoto: [0162]).

Regarding claim 4,  claim 4 has been analyzed with regard to claim 3 and is rejected for the same reasons of obviousness as used above.

Regarding claim 6, the Arakawa and Takemoto combination teaches the imaging device according to claim 1, in addition Arakawa discloses wherein the first pixel and the second pixel are arranged in a first direction, and the first line extends in the first direction (as illustrated by Fig. 1A in view of Fig. 1B, line 190 in a same direction as the plurality of light receiving units 11).

Regarding claim 8, Arakawa teaches an imaging device (as illustrated by Figs. 1: photoelectric conversion device 1) comprising: 

a first connection portion and a second connection portion (as illustrated by Figs. 1, [0026]: each of a plurality of light receiving units 11 connected to a power supply line 190 to which a constant voltage source 191 is connected) 
and a first pixel and a second pixel (as illustrated by Figs. 1, [0022]: photoelectric conversion device 1 includes a light receiving section 10 having the plurality of light receiving units 11) each including 
a photoelectric converter that converts incident light into a signal charge (Figs. 1, [0026]: light receiving units 11 has one photoelectric conversion element 130), 
and a detection circuit that detects the signal charge (as illustrated by Figs. 1, [0026]: an amplifier transistor 160), 
wherein the as illustrated by Figs. 1, [0029]: photoelectric conversion device 1 includes a semiconductor substrate 100), 
and the as illustrated by Figs. 1, [0026]: of a main electrode (e.g., source) of the amplifier transistor 160, of each of the plurality of light receiving units 11,  is connected to an output line 192 to which a constant current source 193 is connected).
Arakawa does not teach the imaging device comprising: a first substrate; a second substrate stacked on the first substrate; the connections between the first substrate and the second substrate, and the second substrate includes a first line, and a voltage source.
However, Takemoto discloses the imaging device comprising: a first substrate (as illustrated by Figs. 9-10&13, [0132]: first substrate 10); a second substrate stacked on the first substrate (as illustrated by Figs. 9-10&13, [0159]: second substrate 11 stacked on the first substrate 10); the connections between the first substrate and the second substrate (as illustrated by Figs. 9-10&13, [0159]: the first substrate 10, the second substrate 11, and the third substrate 13 are electrically connected to each other by the connection portions 12 and the substrate through electrodes 405), and the second substrate includes a first line, and a voltage source (as illustrated by Figs. 9-10&13, [0079]&[0132]-[0134]: the second substrate 11 including a drain terminal of the amplification transistor 305 is connected to the supply voltage VDD. The supply voltage VDD is transmitted and received between the first substrate 10 and the second substrate 11 via the connection portion 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that applying Takemoto’s solid-state imaging device stacked configuration to Arakawa’s photoelectric conversion device, such that the imaging device comprising: a first substrate; a second substrate stacked on the first substrate; the connections between the first substrate and the second substrate, and the second substrate includes a first line, and a voltage source as claimed. The suggestion/ motivation for doing so would be to increase the occupation area ratio of the photoelectric conversion elements of the pixels  to the chip area (the surface area of a chip) of the solid-state imaging device  (Takemoto: [0162]).

Regarding claim 9, the Arakawa and Takemoto combination teaches the imaging device according to claim 8, in addition Arakawa discloses wherein the detection circuit includes a first transistor that outputs a signal corresponding to the signal charge (as illustrated by Figs. 1, [0026]: an amplifier transistor 160. A voltage corresponding to the voltage at the gate of the amplifier transistor 160 appears on the output line 192, and is read by a read circuit 194.), the current source is coupled to one of a source or a drain of the first transistor of the first pixel, via the first line and the first connection portion, and the current source is coupled to one of a source or a drain of the first transistor of the second pixel, via the first line and the second connection portion (as illustrated by Figs. 1, [0026]: of a main electrode (e.g., source) of the amplifier transistor 160, of each of the plurality of light receiving units 11,  is connected to an output line 192 to which the constant current source 193 is connected).

Regarding claim 11,  claim 11 has been analyzed with regard to claim 6 and is rejected for the same reasons of obviousness as used above.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Arakawa and Takemoto combination as applied above, in view of Nishimura et al. (US 2016/0190187 A1, hereinafter “Nishimura”).

Regarding claim 5, the Arakawa and Takemoto combination teaches the imaging device according to claim 1, except wherein the first pixel and the second pixel each include a PMOS transistor and an NMOS transistor.
However, Nishimura discloses wherein the first pixel and the second pixel each include a PMOS transistor and an NMOS transistor (Fig. 19A, [0186]&[0193]  a first amplification transistor 200 is an NMOS transistor, and a third selection transistor 502 is a PMOS transistor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first pixel and the second pixel each include a PMOS transistor and an NMOS transistor as taught by Nishimura into the Arakawa and Takemoto combination. The suggestion/ motivation for doing so would be to allow high performance and switching speed to signal reading circuit.

Regarding claim 10,  claim 10 has been analyzed with regard to claim 5 and is rejected for the same reasons of obviousness as used above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Arakawa and Takemoto combination as applied above, in view of Koifman et al. (US 20170118426 A1, hereinafter “Koifman”).

Regarding claim 7, the Arakawa and Takemoto combination teaches the
imaging device according to claim 1, except wherein the first line has a mesh pattern.
However, Koifman discloses wherein the first line has a mesh pattern (Fig. 5, [0048] image sensor array is routed by a two-dimensional mesh of conductors that in the case shown here are the vertical reset voltage supplying lines 30, 31, 32, vertical column output lines 20, 21, 22, horizontal select lines 40, transfer gate lines 50 and reset lines 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first line has a mesh pattern as taught by Koifman into the Arakawa and Takemoto combination. The suggestion/ motivation for doing so would be to allow simple scalability and consistent signal readout.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697